Citation Nr: 0300278	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issues of entitlement to service connection for 
residuals of amebic dysentery, residuals of a gunshot 
wound to the right hand included a right wrist disability, 
residuals of a shell fragment wound to the left leg, 
chronic obstructive pulmonary disease as a residual of 
exposure to phosgene gas, and skin cancer of the face and 
hands will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) following January 2000 and November 2001 decisions 
of the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Initially, the Board notes that, while the veteran 
requested and was thereafter scheduled for a personal 
hearing before a travel Member of the Board in July 2002, 
he thereafter withdrew this hearing request.

As to the claims of service connection for residuals of 
amebic dysentery, residuals of a gunshot wound to the 
right hand included a right wrist disability, residuals of 
a shell fragment wound to the left leg, chronic 
obstructive pulmonary disease as a residual of exposure to 
phosgene gas, and skin cancer of the face and hands, the 
Board is undertaking additional development pursuant to 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
veteran and his representative notice and reviewing any 
responses to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

The evidence of record does not support a diagnosis of 
PTSD.



CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.304(f) (1996); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statement of the case, and correspondence 
with the veteran, the veteran has been notified that his 
service medical records were no loner available because 
they had been destroyed, the laws and regulations 
governing his claim, including the VCAA, and the reasons 
for the determination made regarding his claim.  See, for 
example, statement of the case dated in April 2000; 
supplemental statement of the case dated in November 2001; 
RO correspondence to the veteran dated in November 2001.

VA has also made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claim's file consist of the 
veteran's available service records, all identified and 
available post-service treatment records, and written 
arguments presented by the veteran and his representative 
in support of the veteran's claim.  The record on appeal 
also shows that the RO, in January 1999 and November 2000, 
provided the veteran with VA examinations to obtain 
medical opinion evidence as to the correct diagnosis for 
the veteran's current psychiatric disorder.

The Board recognizes that a review of the record on appeal 
does not show the veteran's service medical records 
because they had been destroyed.  However, the RO, on a 
number of occasions, attempted to reconstruct the 
veteran's in-service medical history by contacting 
alternative sources that could have copies of his records.  
These requests produced a single sick call slip for 
November 1945 as well as a copy of the veteran's Honorable 
Enlistment record for his first period of service and a DD 
214 for his second period of service.  Thereafter, the 
Army and the National Personnel Records Center (NPRC) 
notified the RO that no other records of the veteran's 
could be found.  

Similarly, the Board recognizes that, while the veteran, 
in an April 2001 statement to the RO, identified 
physicians that had provided him with post service 
treatment, these physicians records do not appear in the 
record on appeal.  However, the veteran, in this same 
April 2001 statements, reported that these doctors 
provided him treatment exclusively for a disease process 
unrelated to the current issue on appeal (i.e., lung 
disease).

Therefore, the Board concludes that all relevant evidence 
has been obtained for determining the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45620, 45630 (to be codified at 38 C.F.R. 
§ 3.159(d)).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop 
pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
developed PTSD as a result of stressful events experienced 
while serving in China, Burma, and India during World War 
II.  Specifically, he alleged that during this time, while 
a radio operator, he saw combat in India while attached to 
a British unit and during this time sustained a shell 
fragment wound to the left leg, on another occasion was 
shot in the hand on a firing range, and on yet another 
occasion nearly died while putting out a truck engine fire 
with a phosgene gas fire extinguisher. 

The law provides that service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in 
the line of duty in the active military service or, if 
pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The Board notes that the criteria governing service 
connection for PTSD, 38 C.F.R. § 3.304(f), was amended on 
June 18, 1999, and made effective to March 7, 1997, which 
is before the veteran filed his claim in May 1998.  See 64 
Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  Although the new regulation purports 
to essentially restate the three essential elements 
previously in effect, the timing of this change in the 
regulations requires the Board to first consider whether 
the amended regulation is more favorable to the veteran 
than the prior regulation, and, if so, the Board must 
apply the more favorable regulation.  VAOPGCPREC 11-97 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the change to the 
regulation as it pertains to this case is not so 
significant that the Board is unable to proceed.  As there 
is no essential substantive change affecting this case, 
neither the old nor the new provisions are more liberal as 
they affect this claim.

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (ii) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (iii) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996).  Under the new 
regulations, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a), (ii) medical evidence establishing a 
link between current symptoms and an in-service stressor, 
and (iii) credible supporting evidence that the claimed 
in-service stressor occurred.  See 64 Fed. Reg. 32807-
32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  The 
provisions of § 4.125(a) in turn require that a diagnosis 
of a mental disorder conform to the AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Edition (1994) (DSM IV).

Next, the Board notes that in deciding whether the veteran 
has PTSD, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999); Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly onerous where medical opinions diverge.  At 
the same time, the Board is mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As to proof that the in-service events that the veteran 
claimed took place, a review of the record on appeal 
reveals one service medical record, a record entitled 
Honorable Enlistment for the veteran's first period of 
service, a DD 214 for the veteran's second period of 
service, and a private post-service idea card for the 
"Hump Pilots Association - Burma-India."  The service 
medical records consist of a sick call slip for 
November 27, 1945, for the 955th Signal Company.  The slip 
call slip only notes that the veteran's illness was 
considered to be in the line of duty; no other information 
is provided on the slip.  The veteran's Honorable 
Enlistment record for his first period of service shows 
that the veteran's occupational specialty was "radio 
repairmen aircraft equipment," his awards included the 
Asiatic-Pacific Theater Ribbon and the China Memorial 
Badge and Ribbon, and his battles and campaigns included 
China.  The veteran's DD 214 for his second period of 
service shows he had an additional four months of overseas 
service at this time.  The idea card provides no other 
information.

As to medical evidence of record, post-service medical 
records found in the record on appeal consist of VA 
treatment records, dated from July 1998 to November 2000, 
as well as VA psychiatric examinations dated in January 
1999 and November 2000.  Tellingly, these medical records 
are negative for a diagnosis of PTSD.  When examined by 
VA, the examiners first diagnosed the veteran with a 
depressive disorder, and thereafter, after extensive 
psychiatric testing, with a dysthymic disorder.  See VA 
examinations dated in January 1999 and November 2000.  A 
review of the VA examination reports show the veteran 
complaining of adverse symptomology that is characteristic 
of those who suffer from PTSD.  However, the bottom line 
remains that the record does not contain a diagnosis of 
the psychiatric disease process entitled PTSD, despite the 
veteran having attended two VA psychiatric examinations 
for the express purpose of diagnosing such a disability.

With the above legal criteria and facts in mind, the Board 
finds that the medical evidence of record overwhelmingly 
fails to support a diagnosis of PTSD.  Thus, the Board 
finds that, even if it accepts as true the events that the 
veteran claimed took pace while in military service, 
because none of the medical data of record reflects a 
diagnosis of PTSD, the weight of the evidence is against 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. § 3.304(f).

In reaching the above conclusion, the Board has taken into 
account the veteran's written statements to the RO.  The 
Board recognizes that the veteran is competent to describe 
visible symptoms or manifestations of a disease or 
disability during and after service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are competent to describe painful experiences and symptoms 
that result therefrom).  Nevertheless, the veteran has not 
been shown to be competent to provide a medical diagnosis.  
See Espiritu, supra, Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not 
competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Therefore, his statements have limited 
evidentiary value.  
Accordingly, the Board will accord greater evidentiary 
weight to the medical opinions found in the record from 
physicians who opined that the veteran's psychiatric 
disorders did not included PTSD. 


ORDER

Service connection for PTSD is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

